Case 5:19-cv-01328-GW-KK Document 14 Filed 08/07/19 Page 1 of 4 Page ID #:47



 1   SULAIMAN LAW GROUP, LTD.
     Omar T. Sulaiman
 2   2500 S. Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Email: osulaiman@sulaimanlaw.com
     Attorney for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA

 9    ERIKA BOOTH,                                   Case No. 5:19-cv-01328-GW-KK

10                       Plaintiff,                  PLAINTIFF’S NOTICE OF MOTION AND
                                                     MOTION TO SUBSTITUTE DEFENDANT
11                                                   AND TO FILE AN AMENDED COMPLAINT

12           v.                                      Date: September 5, 2019
                                                     Time: 8:30 a.m.
13                                                   Room: 9D
14                                                   Judge: Honorable George H. Wu
      REGIONAL ADJUSTMENT BUREAU,
15    INC. d/b/a RAB INC.,

16                       Defendant.

17
            PLEASE TAKE NOTICE that on September 5, 2019, at 8:30 a.m., or as soon thereafter as
18
     the matter may be heard, in Courtroom 9D of the above-titled court, located at 350 West 1st Street,
19

20   Los Angeles, California 90012, ERIKA BOOTH (“Plaintiff”), by and through her attorneys,

21   SULAIMAN LAW GROUP, LTD. (“Sulaiman”), and pursuant to Fed. R. Civ. P. 15(a)(2), will
22   move that this Honorable Court enter an order allowing Plaintiff to substitute the defendant and file
23
     an amended complaint, and in support thereof, states as follows:
24
        1. On July 19, 2019, Plaintiff filed the instant action against REGIONAL ADJUSMENT
25
     BUREAU, INC. d/b/a RAB INC. (“Defendant”) for violations of the Fair Debt Collection Practices
26

27   Act [Dkt. 1].

28
                                                       1
Case 5:19-cv-01328-GW-KK Document 14 Filed 08/07/19 Page 2 of 4 Page ID #:48



 1      2. Through the course of litigation, Plaintiff’s counsel has been informed that Regional
 2   Adjustment Bureau, Inc. and RAB, Inc. are two distinct entities.
 3
        3. The entity actually responsible for the alleged conduct complained of in Plaintiff’s
 4
     Complaint is RAB, Inc., and not Regional Adjustment Bureau, Inc.
 5
        4. Accordingly, Plaintiff respectfully requests this Honorable Court allow Plaintiff to
 6

 7   substitute RAB, Inc. as the proper defendant in this matter, and to dismiss Regional Adjustment

 8   Bureau, Inc. d/b/a RAB Inc.

 9      5. Pursuant to Fed. R. Civ. P. 15(a)(2), a Court should freely give a party leave to amend its
10
     pleading when justice requires.
11
        6. “Rule 15(a) declares that leave to amend ‘shall be freely given when justice so requires’;
12
     this mandate is to be heeded. If the underlying facts or circumstances relied upon by a plaintiff may
13
     be a proper subject of relief, he ought to be afforded an opportunity to test his claim on the merits.
14

15   In the absence of any apparent or declared reason—such as undue delay, bad faith or dilatory motive

16   on the part of the movant, repeated failure to cure deficiencies by amendment, futility of
17   amendment, etc.—the leave sought should, as the rules require, be ‘freely given.’” Foman v. Davis,
18
     371 U.S. 178, 182 (1962).
19
        7. Here, no cause exists to deny Plaintiff’s request as Plaintiff seeks to ensure the accuracy of
20
     the pleadings.
21

22      8. This Motion is not brought for the purposes of causing undue delay, nor is it the result of

23   bad faith or dilatory motive.

24      9. This Motion is without prejudice to or waiver of any rights, claims and defenses that it may
25   have, all of which are specifically reserved.
26
        10. Plaintiff is prepared to file her First Amended Complaint instanter and has attached a copy
27
     of the same to this Motion.
28
                                                        2
Case 5:19-cv-01328-GW-KK Document 14 Filed 08/07/19 Page 3 of 4 Page ID #:49



 1      WHEREFORE, Plaintiff, ERIKA BOOTH, respectfully requests that this Honorable Court
 2   grant the following:
 3
        a) RAB, Inc. is substituted as the proper Defendant.
 4
        b) Regional Adjustment Bureau, Inc. d/b/a RAB Inc. is dismissed as a party in this matter.
 5
        c) Plaintiff will file an Amended Complaint in accordance with (a) and (b).
 6

 7

 8   Dated: August 7, 2019                               SULAIMAN LAW GROUP, LTD.

 9                                                       By: /s/ Omar T. Sulaiman
                                                         Omar T. Sulaiman
10
                                                         Attorney for Plaintiff, Admitted PHV
11                                                       2500 S. Highland Avenue, Suite 200
                                                         Lombard, Illinois 60148
12                                                       Phone: (630) 575-8181
                                                         Facsimile: (630) 575-8188
13                                                       Email: osulaiman@sulaimanlaw.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
Case 5:19-cv-01328-GW-KK Document 14 Filed 08/07/19 Page 4 of 4 Page ID #:50



 1                                   CERTIFICATE OF SERVICE
 2
            The undersigned, attorney for Plaintiff, certifies that on August 7, 2019, he caused a copy
 3   of the foregoing PLAINTIFF’S NOTICE OF MOTION AND MOTION TO SUBSTITUTE
 4   DEFENDANT AND TO FILE AN AMENDED COMPLAINT, to be served by U.S. mail, postage
     prepaid, on:
 5

 6
                                    Regional Adjustment Bureau, Inc.
 7                                       919 Old Henderson Rd
                                         Columbus, OH 43220
 8

 9                                                              s/ Omar T. Sulaiman
10                                                              Omar T. Sulaiman, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
